Citation Nr: 1748415	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  14-08 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen entitlement to service connection for chronic otitis externa, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran had active service with the Navy from January 1953 to December 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO), which reopened and denied service connection for otitis externa.

In July 2017, the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing.  During the hearing, the undersigned advanced the case on the docket and held the record open for 60 days.  A copy of the hearing transcript has been associated with the record.

The Board notes that the Veteran filed a timely notice of disagreement to the July 2010 rating decision, and the RO issued a May 2013 statement of the case continuing the denial of service connection for otitis externa.  The Veteran thereafter called the RO in December 2013, reflected in a report of general information, expressing his intention to file a claim for chronic otitis externa.  Generally, an appeal consists of a timely filed notice of disagreement, a statement of the case, and a timely filed VA Form 9.  However, the Court of Appeals for Veterans Claims (Court) has held that a substantive appeal is not a jurisdictional requirement.  See Percy v. Shinseki, 23 Vet. App. 37, 47 (2009).  In the case at hand, VA continued to treat the Veteran's claim of service connection for otitis externa as if the issue was still on appeal by issuing a February 2014 statement of the case.  In the cover letter of the February 2014 SOC, the Veteran was informed that he needed to file a VA Form 9 within 60 days in order to perfect his appeal.  Indeed, he filed a Form 9 and it was received in March 2014. Therefore, even though the procedural requirement of filing a timely VA Form 9 to the May 2013 statement of the case was not followed, because VA continued to treat this issue as if it was on appeal, and the Veteran subsequently filed a March 2014 VA Form 9, the claim is properly before the Board.  Id. at 45-47.

Additional evidence was submitted by the Veteran to the Board in December 2017, after the most recent December 2016 supplemental statement of the case of record, and there was no request for Agency of Original Jurisdiction (AOJ) initial review.  Because the VA Form 9 addressing this issue was received after February 2, 2013, a waiver of review by the AOJ is not required.  See 38  U.S.C.A  7105(e)(1), (2) (West 2014) (provides for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the veteran or veteran's representative requests in writing that the AOJ initially review such evidence).

This case has been advanced on the docket pursuant to 38 C.F.R. § 20.900 (c) (2016).


FINDINGS OF FACT

1.  The claim for entitlement to service connection for otitis externa was previously denied in a June 1960 rating decision; the Veteran did not file a timely notice of disagreement; the June 1960 rating decision is final.

2.  Evidence received since the June 1960 rating decision is new and material, sufficient to reopen service connection for otitis externa.

3.  Currently diagnosed chronic otitis externa was not incurred in or caused by active service.


CONCLUSIONS OF LAW

1.  The June 1960 rating decision which denied service connection for otitis externa is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  The additional evidence received subsequent to the June 1960 rating decision is new and material to reopen service connection for otitis externa.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 3.303, 20.1105 (2016).

3.  The criteria for service connection for chronic otitis externa have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. 
 §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  Here, the RO issued preadjudicatory notice to the Veteran in January 2010 which met the VCAA notice requirements with respect to reopening a claim of service connection for otitis externa.  Id.

VA has also made reasonable efforts to obtain relevant records and evidence needed to substantiate the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The information and evidence that has been associated with the claims file includes hearing testimony, private treatment records, VA treatment records and VA examinations.  VA examinations were provided in June 2010 and March 2013 in connection to the Veteran's claim for service connection for otitis externa. Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations to address the Veteran's claimed disability has been met.  38 C.F.R. § 3.159(c)(4) (2016).   

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board. . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).


Reopening Service Connection Law and Analysis

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 
 § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2016). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the veteran's claim in light of all the evidence.  Justus, 3 Vet. App. at 512.

The RO denied service connection for otitis externa (claimed as an ear infection) in a June 1960 rating decision.  Mitchell v. McDonald, 27 Vet. App. 431, 436 (2015) (stating that a new decision must be issued that is "directly responsive" to the new evidence); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  The Veteran did not file a timely notice of disagreement to the June 1960 decision, and the rating decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  

In rendering the June 1960 decision, the RO considered the Veteran's service treatment records, which show that the Veteran received treatment for otitis externa in March 1956, and from late June 1956 to July 1956, with normal clinical findings of the ears upon separation in December 1956.  He did not receive treatment thereafter.  The RO also considered a May 1960 VA examination of the bilateral ears which showed no sign of infection in either ear, with evidence that there had not been any discharge in either ear for a period time. The May 1960 otolaryngologist did not diagnosis the Veteran with ear pathology.  Therefore, the Board finds that new and material evidence must tend to establish a current diagnosis of otitis externa that was incurred or caused by active service.

New evidence received subsequent to the June 1960 rating decision pertinent to the appeal to reopen service connection for chronic otitis externa include private treatment records, VA treatment records, hearing testimony, medical literature and VA examinations.  Most notably, private treatment records dated July 2017 show a current diagnosis of chronic otitis externa, and a letter from a treating physician dated September 2017 indicates that the Veteran's ear infection is very likely a continuing problem from the military.  

Because the Veteran has submitted evidence that shows a current diagnosis of chronic otitis externa and also tends to show a nexus between his current otitis externa and service, the Board finds that the low threshold for reopening service connection, identified in Shade, has been met.  Id. at 118.  For these reasons, the Board finds that new and material evidence sufficient to reopen service connection for otitis externa has been received, and the claim is reopened.  See 38 C.F.R. § 3.156 (2016).

Service Connection Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004);  see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of all medical and lay evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  38 U.S.C.A. § 1154(a) (West 2014); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of evidence for and against the claim.  See 38 C.F.R. § 3.102 (2016).  When a veteran seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert, 1 Vet. App. 49.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends that his chronic otitis externa is related to service, specifically to two in-service ear infections in 1956.  The Veteran has currently diagnosed chronic otitis externa.  See July 2017 private treatment records.  Upon review of all the evidence, lay and medical, the Board finds that the Veteran's current chronic otitis externa is not related to active service, and therefore, service connection for a is not warranted.

Service treatment records show the Veteran sought treatment for external otitis in March 1956, and was given penicillin and terramycin, which he received for five more days thereafter.  The Veteran complained of an ear infection of the right ear in June 1956 and was diagnosed with otitis externa.  The Veteran's ears were checked in July 1956 where otitis externa was recorded.  In a December 1956 separation examination report, the Veteran's ears were noted as normal upon clinical evaluation.

In a May 1960 VA examination, the Veteran reported that since leaving service, he had no swelling or pain of the ears but indicated that he had a water discharge the previous summer.  Upon examination, the examining otolaryngologist found that the Veteran's ear canals and tympanic membranes were normal with no signs of acute or chronic infection in either ear.  The Veteran had a small amount of dried cerumen in each ear which meant that there had not been any discharge in either ear for a period of time.  The examiner did not diagnose the Veteran with an ear pathology.

In January 2010, the Veteran submitted online medical literature which discussed the indicated that Terramycin was in the family of tetracycline antibiotics, and that the drug may interfere with the bactericidal action of penicillin, making it advisable to avoid giving a tetracycline in conjunction with penicillin. 

In a January 2010 statement, the Veteran contended that Terramycin counteracts with Penicillin, negating the effects of that medication, which caused his ear infection to last 5 months and cause permanent damage.  

In an April 2010 VA examination for hearing loss, the Veteran reported that his ear canals are very sensitive to the touch and are sometimes painful.  Upon examination, the VA examiner reported that the Veteran did not have ear infections.

During a June 2010 VA examination, the Veteran reported intermittent pruritus and pain since service separation, indicating the right ear was worse than the left, with intermittently sharp and dull pain.  The Veteran denied recent infections.  Upon examination, no active ear disease was present, and no infections of the ear were found.  The VA examiner did not diagnose the Veteran with an ear disability, and opined that the Terramycin he received in service for his ear infections may have reduced the effectiveness of the penicillin but he reasoned that this occurred over 50 years ago and that there was no documentation of periodic treatment for the claimed disability during that time.

VA treatment records dated May 2011 show the Veteran reported with chronic ear pain and the VA physician denoted probable otitis externa.  The Veteran was diagnosed with otitis externa in July 2011 and continued treatment through November 2011.  A December 2012 treatment note shows the Veteran reported that his ears seemed to be better for several decades until about 10 years prior when he started having daily itching and intermittent bilateral ear pain.

In a March 2013 VA examination, the Veteran was diagnosed with chronic otitis externa and the VA examiner opined that the claimed condition was less likely than not incurred in or caused by service.  Upon examination, the VA examiner denoted scarred bilateral tympanic membrane. The VA examiner indicated that VA treatment records from December 2012 show the Veteran reported his ear symptoms were better for several decades until about 10 years ago, and that a May 2010 VA examination did not show evidence of infection.

April 2014 email correspondence shows the March 2013 VA examiner clarified that the bilateral tympanic membrane noted upon examination were not related to or caused by the otitis externa that was treated during military service, as otitis externa is an infection of the external ear canal and does not cause scarring of the tympanic membranes.  He indicated that scarring of the tympanic membranes is usually caused by the repeated otitis media infections of the middle ear, which did not relate to the Veteran's history of external ear canal infections or demonstrate chronic residuals of such infections related to any known illness during service.

Private treatment records from July 2015 to October 2015 show the Veteran complained of a burning sensation in both of his ears and ear pain, with drainage or discharge from the ears and ear pressure.  In August 2015, the Veteran's diagnosed acute infective otitis externa was resolved and improving.

During a July 2017 videoconference hearing, the Veteran, through his representative, testified that he had experienced vertigo, oozing out of his ears, discharge, crusting and other sequela of otitis media since service.  The Veteran stated that he blew out his ear drums in service and that his ear disability had been a problem for him time to time throughout his lifetime.  

Private treatment records from July 2017, the Veteran reported having recurrent ear infections for many years, since the Navy, and show a diagnosis of otitis media of both ears.

Within a September 2017 letter, the Veteran's physician, now retired, indicated that the Veteran's ear infections and vertigo were likely a continuing problem from the military.

Upon review of the lay and medical evidence of record, the Board finds that the Veteran's currently diagnosed chronic otitis externa is not etiologically related to active service.  While the Veteran received in-service treatment for otitis externa from March 1956 to July 1956, a December 1956 separation examination shows normal results upon clinical evaluation of the ears.  A May 1960 VA examination shows the Veteran did not have diagnosed otitis externa and the VA examiner did not find evidence of recent ear infection.  A May 2010 VA examination similarly did not show evidence of an ear infection.  The first medical evidence of the ear disability of record is within May 2011 private treatment records, with a diagnosis of otitis externa in July 2011, many years after service separation.  Additionally, VA treatment records from December 2012 show the Veteran reported that his ears had been better for several decades until about 10 years prior when he started having daily itching and intermittent bilateral ear canal pain.  

While the Veteran's once-treating physician submitted a letter opining that the Veteran's ear infection was likely a continuing problem from the military, the Board finds probative the June 2010 and March 2013 VA examinations of record, which were based upon a review of the Veteran's claims file, which included service treatment records and pertinent medical treatment records, and upon reports of the medical history and examination of the Veteran's current ear disability.  The June 2010 VA examiner considered the medical literature submitted by the Veteran and opined that while the terramycin that the Veteran took while in service for his ear infections may have reduced the effectiveness of the penicillin at the time, there was no documentation of periodic treatment for an ear disability since service.  The March 2013 VA examination further indicates, as previously discussed, that a May 2010 VA examination did not show evidence of infection and that, upon review of the record, and after completing the examination, that the Veteran's current diagnosed bilateral otitis externa was less likely than not related to the Veteran's signs or symptoms documented in his service treatment records.  The Board finds that the VA medical opinions in this case are well-reasoned, include a more thorough discussion of the evidence of record than the private medical opinion, and consider multiple relevant factors in the case, to include medical literature submitted by the Veteran.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases).  

Insomuch as the Veteran contends that his current ear disability was caused by in-service ear infections, to include as due to taking Terramycin which he contended counteracted the Penicillin, the Board finds that the Veteran is not competent to provide an opinion as to the etiology of his otitis externa, as he has not been shown to possess the requisite the medical training and expertise to render such a complex medical opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  For these reasons, the Board finds that the weight of the evidence does not establish a nexus between the Veteran's current chronic otitis externa and service

Accordingly, service connection for chronic otitis externa is not warranted.  Because the preponderance of the evidence is against the claim for service connection, the claim must be denied and the benefit of the doubt doctrine is not for application.

ORDER

The application to reopen service connection for otitis externa is granted.

Service connection for chronic otitis externa is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


